UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:May 4, 2010 (Date of earliest event reported) PENSECO FINANCIAL SERVICES CORPORATION (Exact Name Of Registrant As Specified In Charter) PA 000-23777 23-2939222 (State Or Other Jurisdiction of Incorporation) Commission File Number IRS Employer Identification No. 150 North Washington Avenue, Scranton, Pennsylvania18503-1848 (Address Of Principal Executive Offices) (Zip Code) (570) 346-7741 (Registrant’s telephone number, including area code) Not Applicable (Former Name Or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders of Penseco Financial Services Corporation (the “Company”) was held on May 4, 2010.The final results for each of the matters submitted to a vote of stockholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, each for a four-year term, by the following vote: FOR WITHHELD BROKER NON-VOTES Craig W. Best D. William Hume James G. Keisling 2. The appointment of McGrail, Merkel, Quinn & Associates as the Company’sindependent registered public accounting firm for the fiscal year ending December 31, 2010 was ratified by the stockholders by the following vote: FOR AGAINST ABSTENTIONS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PENSECO FINANCIAL SERVICES CORPORATION Date: May 5, 2010 By: /s/ Craig W. Best Craig W. Best President and Chief Executive Officer
